
	
		I
		111th CONGRESS
		1st Session
		H. R. 3204
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Turner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize States and localities receiving assistance
		  under the Neighborhood Stabilization Program of the Department of Housing and
		  Urban Development to use such amounts for renovating owner-occupied housing of
		  low-income families.
	
	
		1.Eligible usesParagraph (3) of section 2301(c) of the
			 Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note) is
			 amended—
			(1)in subparagraph
			 (D), by striking and at the end;
			(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and; and
			(3)by inserting after
			 subparagraph (E) the following new subparagraph:
				
					(F)renovate single-family housing that is
				owned and occupied as a principal residence by a family whose income does not
				exceed 80 percent of the median income of the area in which the housing is
				located, as determined by the Secretary with adjustments for smaller and larger
				families.
					.
			
